Citation Nr: 0533428	
Decision Date: 12/12/05    Archive Date: 12/30/05

DOCKET NO.  03-12 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to a schedular evaluation in excess of 20 percent 
for the veteran's service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran had active service from September 1968 to January 
1975.

The matter is before the Board of Veterans' Appeals (Board) 
from a rating decision promulgated by the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island, in August 2002, which granted the claim for 
service connection of diabetes mellitus and assigned an 
initial evaluation of 20 percent.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The record reflects that the veteran was accorded a VA 
medical examination in conjunction with this issue in August 
2002.  However, in October and November 2005 statements, the 
veteran's representative asserted that a new examination was 
warranted.  The representative argued that recent VA 
outpatient records indicate an increase in the veteran's use 
of insulin, and that the prior three year old examination may 
not accurately reflect his current level of disability.  

VA's General Counsel has indicated that when a claimant 
asserts that the severity of a disability has increased since 
the most recent rating examination, an additional examination 
is appropriate.  VAOPGCPREC 11-95 (April 7, 1995).  
Consequently, the Board concludes that a contemporaneous VA 
examination is needed in order to make an informed decision 
regarding the veteran's current level of functional 
impairment and adequately evaluate his current level of 
disability.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1995); see also Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).

Since the Board has determined that an examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

As the veteran receives treatment for his diabetes, current 
treatment records for this disorder should be requested, 
since April 2005.

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for 
diabetes mellitus since April 2005.  
After securing any necessary release, 
the RO should obtain those records not 
already on file.  Specifically, current 
VA treatment records from Providence VA 
medical center should be associated 
with the claims file.

2.  After obtaining any additional 
records to the extent possible, the 
veteran should be afforded an 
examination to determine the current 
severity of his service-connected 
diabetes mellitus.  The claims folder 
should be made available to the 
examiner for review before the 
examination.  

The examiner should specifically 
comment on the amount of insulin 
required, whether the veteran requires 
a restricted diet, and whether his 
activities require regulation 
(avoidance of strenuous occupational 
and recreational activities) due solely 
to the diabetes itself (and not his 
peripheral neuropathy or other 
disabilities).  

The examiner should also comment on 
whether he has episodes of ketoacidosis 
or hypoglycemic reactions requiring 
hospitalization, and the frequency of 
visits required to his diabetic care 
provider.  All necessary tests or 
studies should be conducted.

3.  Thereafter, the RO should review 
the claims folder to ensure that the 
foregoing requested development has 
been completed.  In particular, the RO 
should review the examination report to 
ensure that it is responsive to and in 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 
(1998).

4.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue on appeal 
in light of any additional evidence 
added to the records assembled for 
appellate review.  If the benefits 
requested on appeal remain denied, the 
veteran and his representative should 
be furnished an SSOC, which addresses 
all of the evidence obtained after the 
issuance of the last SSOC in July 2005, 
and provides an opportunity to respond.  

The case should then be returned to the Board for further 
appellate consideration, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


